                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:19-CV-00079-KDB-DCK

        TECHNIBILT GROUP
        INSURANCE PLAN AND
        TECHNIBILT, LTD.,

                Plaintiffs,

                v.                                                 ORDER

        BLUE CROSS AND BLUE
        SHIELD OF NORTH CAROLINA,

                Defendant.



       Defendant Blue Cross and Blue Shield of North Carolina (“Blue Cross”) is a third party

health insurance administrator for the Plaintiff Technibilt Group Insurance Plan (the “Plan”),

sponsored by Plaintiff Technibilt Ltd (“Technibilt”). In this action, Plaintiffs assert claims against

Blue Cross for breach of fiduciary duty under the Employee Retirement Income Security Act of

1974 (“ERISA”) related to Blue Cross’ alleged failure to timely pay medical expenses incurred by

a dependent of a Plan participant, which resulted in a substantial loss to the Plan when the expenses

could not be claimed under a reinsurance policy. Now before the Court is Defendant’s Motion to

Dismiss (Doc. No. 7), which seeks dismissal of all of the Plaintiffs’ claims pursuant to Federal

Rule of Civil Procedure 12(b)(6) on the alleged grounds, inter alia, that the Plan is not a proper

Plaintiff, Blue Cross is not an ERISA fiduciary with respect to the alleged wrongful conduct and

the Complaint fails to sufficiently allege that Blue Cross breached its alleged fiduciary duties. The




                                                      1
Court has carefully considered this motion and the parties’ related briefs and exhibits.1 For the

reasons discussed below, including due regard for the standard of review of a motion to dismiss,

the Court will DENY the motion.

                                   I.      LEGAL STANDARD

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for “failure to state a

claim upon which relief can be granted” tests whether the complaint is legally and factually

sufficient. See Fed. R. Civ. P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th

Cir. 2010), aff'd, 566 U.S. 30 (2012). In evaluating whether a claim is stated, “[the] court accepts

all well-pled facts as true and construes these facts in the light most favorable to the plaintiff,” but

does not consider “legal conclusions, elements of a cause of action, ... bare assertions devoid of

further factual enhancement[,] ... unwarranted inferences, unreasonable conclusions, or

arguments.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir.

2009). Construing the facts in this manner, a complaint must only contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Thus, a motion

to dismiss under Rule 12(b)(6) determines only whether a claim is stated; “it does not resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican

Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).




1The parties were asked if they wanted to present oral argument to the Court on the motion, but
both sides declined the opportunity to do so.


                                                       2
                       II.    FACTS AND PROCEDURAL HISTORY2

       Technibilt is a North Carolina corporation that manufactures shopping carts. It established

the Plan to provide group health benefits to eligible employees and their dependents. Blue Cross

provides health insurance through a network of contracted providers and also offers third-party

administrative and claims-processing services to employers offering group health benefit plans. In

January 2010, Technibilt and the Plan entered into an Administrative Services Agreement (the

“ASA”) in which Blue Cross agreed to provide various administrative services for the Plan in

exchange for administration and other “miscellaneous” fees.

       The ASA identifies Technibilt as both the Plan Sponsor and Plan Administrator. Under the

ASA, Technibilt delegated to Blue Cross responsibility for certain “administrative services,” such

as processing claims, making benefit decisions, paying claims, recordkeeping, issuing benefit

determination notifications, and managing, controlling, and disposing of Plan assets. Blue Cross

also made its network of contract providers within its service area available to Plan participants as

well as networks of providers outside of Blue Cross’ service area as part of the “BlueCard

Program.” A “Host Blue” is a Blue Cross and/or Blue Shield Licensee (Plans and certain Plan

affiliates) that participates in the BlueCard Program and provides Provider network access and

provider relations functions for other Blue Cross and/or Blue Shield Licensees. If a Plan member

used the BlueCard Program, the parties agreed that Blue Cross would be responsible for

fulfilling its “administrative contract obligations,” but the Host Blue would be responsible

for “handling all interaction with its participating Providers.”




2This summary of the facts is taken from the Complaint and the related documents filed by the
Parties.
                                                     3
       Beginning in 2017, a covered dependent of a Plan participant (the “Patient”) became

gravely ill with leukemia and became the Plan’s high cost claimant for 2017. In September 2018,

the Patient was transported from North Carolina to a hospital in Seattle, Washington for treatment.

The Patient’s medical care in Seattle was within the network of a Host Blue participating in the

BlueCard Program. On November 7, 2018, the Patient was transported back to Charlotte, where

he died a few days later. The Patient’s medical bills and expenses for 2018 alone totaled more than

$1.6 million.

       Technibilt reinsured the Plan through a third-party Excess Stop Loss Insurance Policy (the

“Reinsurance Policy”) that provided a $90,000 individual minimum deductible and an unlimited

individual reimbursement maximum for 2018. However, the Reinsurance Policy only covered

claims paid during the policy period, not claims incurred during the period. As a result, it was

critical to Plaintiffs that all of the Patient’s claims be processed and paid before the end of 2018.

Plaintiffs allege that they communicated to Blue Cross the need and specific requests to pay all the

Patient’s claims during 2018 on several occasions. A portion of the claims, $824,301.39, was paid

on December 21, 2018. However, the remainder of the Patient’s claims, $810,470.81, which the

Host Blue in Seattle had received from the medical providers by November 21, 2018, was not paid

until January 11, 2019. Blue Cross claims that the Host Blue did not send this claim to Blue Cross

until December 27, 2018 and it was not received by Blue Cross until December 31, 2018. Because

the claim was not paid until 2019, the Reinsurance Policy did not cover the claim, resulting in a

loss to the Plan of $810,470.81.

       Plaintiffs filed this action on June 19, 2019 alleging that Blue Cross is a fiduciary under

ERISA with respect to the relevant activities and breached its fiduciary duty by failing to process

and pay the patient’s medical expenses during 2018. Plaintiffs seek monetary damages and



                                                     4
“equitable relief” arising from the alleged breach of duty. In response, Blue Cross has moved to

dismiss all the claims in the Complaint, alleging that they fail to state a valid claim for relief.

                                       III.    DISCUSSION

        Defendant raises numerous challenges to the Complaint. Specifically, it alleges that

Plaintiffs’ claims should be dismissed because (1) the Plan has no cause of action under the

statutory provisions on which Plaintiffs base their claims; (2) the Complaint fails to adequately

allege that Defendant was acting as a fiduciary when performing the acts about which Plaintiffs

complain; (3) even if Defendant was acting as a fiduciary, Plaintiffs fail to allege that Defendant’s

conduct constituted a breach of fiduciary duty; (4) a claim for equitable relief under ERISA cannot

survive where Plaintiffs fail to allege a breach of fiduciary duty; and (5) Plaintiffs allege no basis

for granting restitution or equitable estoppel. See Doc. No. 7. Each of these contentions is discussed

below. The Court finds that the Plan can assert an ERISA claim for breach of fiduciary duty and

that the Complaint, accepting the alleged facts as true and construing all inferences in favor of the

Plaintiffs, sufficiently alleges that Blue Cross is an ERISA fiduciary, breached its fiduciary duty

and that Blue Cross’ objections to potential types of relief is not ripe for decision.

        A.      Can the Plan Assert an ERISA Fiduciary Claim Against Blue Cross?

        Blue Cross’ first argument is that the Plan does not have standing to assert claims as a

Plaintiff for alleged violation of the fiduciary obligations of ERISA. When a party brings an action

under ERISA, this court's jurisdiction is “limited to suits brought by certain parties as to whom

Congress presumably determined that a right to enter federal court was necessary to further the

statute's purposes.” Wiseman v. First-Citizens Bank & Tr. Co., No. 1:02-cv-41-T, 2002 WL

1186458, at *2 (W.D.N.C. May 31, 2002) (quoting Franchise Tax Bd. Of Cal. v. Constr. Laborers

Vacation Tr. for S. Cal., 463 U.S. 1, 21 (1983)). Blue Cross asserts that ERISA gives standing only



                                                       5
to the “Secretary of Labor, a participant, beneficiary, or fiduciary” to bring a civil cause of

action under ERISA, 29 U.S.C. § 1132(a), and argues that the Plan does not fit within any of the

enumerated categories based on its interpretations of the statutory definitions. See Doc. No. 8 at 8-

9 (arguing that Plan is not a participant nor a beneficiary and cannot be a fiduciary because it is

not a “person” under ERISA, citing 29 U.S.C. § 1002(9)); Wiseman, 2002 WL 1186458, at *2

(recommending that 401(k) Plan be dismissed as a Plaintiff and the individual plaintiffs be

designated as bringing their action on behalf of the Plan (which was made a nominal defendant),

but noting that the designation “has little significance” because the trial is non-jury); Provident

Life & Accident Ins. Co. v. Waller, 906 F.2d 985, 987 (4th Cir.1990) (“most of our sister circuits

have limited federal jurisdiction to the suits by the entities specified in the statute.”)

        However, as plaintiffs argue in their responsive brief, Doc. No. 9 at 3-5, there is a division

among courts on the issue of whether an ERISA plan has standing to sue to enforce provisions of

ERISA, with some courts adopting a more functional approach which allows a plan to assert claims

for the benefit of the plan. See Hornady Transp. LLC v. McLeod Health Services, Inc., 773

F.Supp.2d 622, 631 (D.S.C. 2011) (“Claims asserted directly by the Plan are, likewise, pursued in

a fiduciary capacity as the Plan is, necessarily, seeking relief for the benefit of the Plan”); Michelin

Ret. Plan v. Chi. Transit Auth. Retiree Health Care Trust, 2019 U.S. Dist. LEXIS 28879, at *22,

fn. 10 (D.S.C. 1/28/2019) (noting that the question of whether the plan itself is a proper plaintiff

to a breach of fiduciary duty lawsuit remains unclear).

        The specific circumstances of this case are unlike any of the cited cases so the Plan’s

ERISA claims present novel circumstances not directly addressed nor clearly predicted by

controlling authority. Nevertheless, the facts of this case are closest to the facts of Hornady, which

permitted a plan to assert claims against the third party administrator of an ERISA health care plan



                                                       6
(in fact, a Blue Cross entity). Also, it is unclear in this unique situation what the practical effects,

if any, of dismissal of the Plan as a Plaintiff may be prior to a full development of the factual

record.

          Further, the connection between the issue of the Plan’s standing to sue and the doctrine of

ERISA preemption suggests a cautious approach to an immediate dismissal of the Plan as a

Plaintiff as a matter of law. The Plan is a specifically named contractual party to the ASA, which

generally describes the parties’ respective obligations. In response to a question from the Court,

Blue Cross argued that Plaintiffs’ potential contractual claims under the ASA are preempted by

ERISA because they relate to an ERISA plan. Coupling Blue Cross’ contention regarding ERISA

preemption with its argument that the Plan cannot assert any claims under ERISA would

effectively mean that the Plan could never assert any claim against Blue Cross for violation of the

ASA, even though the Plan is a party to the agreement. Denying the Plan, a contractual party, any

right to enforce the substance of the ASA through ERISA (while not similarly limiting Blue Cross

who presumably could, for example, seek payment of fees under the ASA from the Plan) appears

to be inconsistent with “the principal object of the statute … to protect plan participants and

beneficiaries,” Boggs v. Boggs, 520 U.S. 833, 845-46 (1997). That is, participants and beneficiaries

of the self-funded Plan might be adversely impacted by substantial losses to a Plan caused by the

inability of the Plan to assert claims against a Plan fiduciary.

          Therefore, the Court will, at least at this early stage of the action, deny the motion to dismiss

and allow the Plan to continue as a Plaintiff based on the more functional view of the Plan’s right

to assert ERISA claims for the benefit of the Plan under the alleged facts. This ruling is without

prejudice to renewal of the same arguments on a motion for summary judgment after the

completion of discovery.



                                                         7
       B.        Is Blue Cross an ERISA Fiduciary on the Alleged Facts?

       Blue Cross’ primary substantive argument is that, as a matter of law, it is not an ERISA

fiduciary (and thus cannot breach any fiduciary duty) with respect to its failure to process and pay

the Patient’s claims before the end of 2018. Fiduciary status may arise under ERISA in one of two

ways. First, an individual or entity may be a “named fiduciary” in the plan documents. 29 U.S.C.

§ 1102(a)(2). Second, a “person” may become a “functional” fiduciary where the person exercises

control over the relevant functions in relation to the plan. See id. § 1002(21)(A). Liberally

construing fiduciary status under ERISA as is required, see Dawson-Murdock v. Nat'l Counseling

Grp., Inc., 2019 U.S. App. LEXIS 22080, at *15-16 (4th Cir. July 24, 2019), the Court finds that

Plaintiffs have sufficiently alleged facts, taken as true, that support a holding that Blue Cross acted

as a functional fiduciary with respect to the activities at issue. Therefore, the Court need not reach

the issue of, and does not express an opinion on, whether Blue Cross is a named fiduciary under

the Plan.

        With respect to whether or not a party is a “functional” fiduciary, ERISA provides:

        a person is a fiduciary with respect to a plan to the extent (i) he exercises any
        discretionary authority or discretionary control respecting management of such
        plan or exercises any authority or control respecting management or disposition
        of its assets, … or (iii) he has any discretionary authority or discretionary
        responsibility in the administration of such plan.

29 U.S.C. § 1002(21)(A). “[A]n ERISA fiduciary is ‘any individual who de facto performs

specified discretionary functions with respect to the management, assets, or administration of a

plan.’” Moon v. BWX Techs., Inc., 577 F. App’x 224, 229 (4th Cir. 2014) (quoting Custer v.

Sweeney, 89 F.3d 1156, 1161 (4th Cir. 1996)). In contrast, one “who performs purely ministerial

functions … within a framework of policies, interpretations, rules, practices and procedures made

by other persons is not a fiduciary.” 29 C.F.R. § 2509.75-8, D-2. Thus, “being a fiduciary under

ERISA is not an all-or-nothing situation. Rather, the inquiry must be examined ‘with respect to
                                                      8
the particular activity at issue.’” Gordon v. CIGNA Corp., 890 F.3d 463, 474 (4th Cir. 2018)

(citation omitted).

       Plaintiffs have alleged that Defendant is a fiduciary with respect to the management and

control of assets and the processing and payment of claims – Doc. 1 at ¶¶ 6, 30, 31, 33, 88, 95,

114, 116, 123, 141 – and had discretionary authority or control over, for example, claim

processing, benefit determinations, payment of claims, payment of expenses, services, and fees,

benefit determination notifications, and the management, control, and disposal of Plan assets. Id.

at ¶¶ 18, 22, 30, 32. In turn, although Blue Cross admits that some of its administrative duties

“may give rise to functional fiduciary status,” Blue Cross argues that its “processing and payment

of covered claims” was merely a “ministerial” function that does not make it a functional

fiduciary with respect to those activities.

       Applying the lenient standard of review of a motion to dismiss, the Court agrees with

Plaintiffs that they have plausibly alleged that Blue Cross exercised sufficient discretion and/or

control over the activities at issue. Specifically, Plaintiffs have alleged that Blue Cross controlled

if and when claims were made to Plan participants. All claims were paid out of Blue Cross’

general claims account, which was funded by Technibilt in an amount set in Blue Cross’

discretion based on its determination of claim expenses (and a required added Security Amount).

See, Doc. 7-1 at 16, 36-40, ASA at ¶¶ 9.1, 9.3, Ex. C. Also, Blue Cross had discretion when to

invoice Technibilt to fund the account and ultimately pay out the claims. Id. at Ex. C.

       In this context, even if the timing of the payment of routine claims might be considered a

“ministerial” task, Blue Cross’ “control respecting … disposition of [the Plan’s] assets,” 29

U.S.C. § 1002(21)(A), could plausibly make Blue Cross a functional fiduciary with respect to

the handling of the extraordinary and urgent circumstances presented by the Patient’s huge



                                                      9
claims, the limited coverage period of the Reinsurance Policy and the approaching year end.

Indeed, it is unclear if Plaintiffs could even have timely paid the Patient’s claims themselves.

Rather, the parties appear to have agreed that only Blue Cross could “control” the payment of

claims.3 Thus, although the ASA does not expressly discuss whether the timing of the payment

of claims is a “discretionary” or “ministerial” activity, functional fiduciary responsibility may

plausibly arise by implication and inference from Blue Cross’ discretionary control of the claims

funding account.

       Accordingly, the Court will hold, for purposes of ruling on the motion to dismiss, that

Plaintiffs have sufficiently alleged that Blue Cross is a functional fiduciary. As with the Court’s

finding that the Plan is a permissible plaintiff, this holding is made without prejudice to Blue

Cross’ ability to raise its arguments again in a summary judgment motion after the full

development of the factual record.

       C.      Have Plaintiffs Sufficiently Alleged a Breach of Fiduciary Duty?

       In addition to challenging whether it is an ERISA fiduciary, Blue Cross argues that even if

it is a fiduciary, Plaintiffs have not sufficiently alleged that it breached any fiduciary duty. Taking




3
  Blue Cross also contends that the ERISA regulations support its interpretation that it merely
performed “ministerial” functions with respect to the processing and payment of claims because it
allegedly paid the claims “within a framework of policies, interpretations, rules, practices and
procedures made by other persons ….” See 29 C.F.R. § 2509.75-8, D-2. However, to the contrary,
Blue Cross has argued that the ASA gave it the authority to perform its administrative functions
with respect to the Plan in accordance with its own rules and standards. See Doc. 8 at 4. (Arguing
that Blue Cross was permitted to “apply its standard practices, policies and procedures used in its
insured business where no contrary instructions, agreements or Group Health Plan provisions
exist”). Of course, the importance of this distinction is that where an administrator generally has
the authority to set its own procedures then it has the practical discretion to control its activities,
whether or not those activities are otherwise ministerial in nature or whether specific instructions
may be given as to a particular matter. Thus, regulation 29 C.F.R. § 2509.75-8, D-2 cuts against
rather than supports Blue Cross’ position.


                                                      10
the allegations of the Complaint as true, the Court disagrees and finds that Plaintiffs have plausibly

alleged a breach of fiduciary duty. At this point in the proceedings. it is not appropriate for the

Court to resolve the merits of the parties’ dispute concerning whether Blue Cross breached its

fiduciary duty.

        Congress enacted ERISA to protect “the interests of participants in employee benefit plans

and their beneficiaries ... by establishing standards of conduct, responsibility, and obligation for

fiduciaries of employee benefit plans, and by providing for appropriate remedies, sanctions, and

ready access to the Federal courts.” 29 U.S.C. § 1001(b). Consistent with this

purpose, ERISA imposes high standards of fiduciary duty on those responsible for the

administration of employee benefit plans and the investment and disposal of plan assets. Tatum v.

RJR Pension Investment Committee, 761 F.3d 346, 356 (4th Cir. 2014). “ERISA fiduciaries owe

participants duties of prudence and loyalty.” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 418 (4th

Cir. 2007). The duty of prudence requires that “a fiduciary shall discharge his duties with respect

to a plan solely in the interest of the participants and beneficiaries and with the care, skill, prudence,

and diligence ... [of] a prudent man ....” 29 U.S.C. § 1104(a)(1)(B). The duty of loyalty requires

that a fiduciary must do so “for the exclusive purpose of providing benefits to participants and

their beneficiaries; and defraying reasonable expenses of administering the plan.” 29 U.S.C. §

1104(a)(1)(A); see Tatum, 761 F.3d at 356.

        Whether or not Blue Cross has met these high fiduciary standards cannot be determined as

a matter of law based on the allegations of the Complaint. The Complaint clearly alleges that

Plaintiffs provided Blue Cross with notice of the need to process the Patient’s medical claims by

the end of 2018 and that despite this notice (and requests that the payments be made) Blue Cross

failed to pay the claims until January 2019. See Doc. No. 1 at 9-11, ¶¶ 57 – 66. Blue Cross responds



                                                       11
that it has not breached any fiduciary duty because its final payment of the claim was well within

its standard time for paying claims from the time of its formal receipt of the claim from the Host

Blue. However, in the words of the ubiquitous commercial, “sometimes just ok is not ok.” That is,

whether or not Blue Cross’ failure to pay these extraordinary claims prior to the end of 2018

violated its fiduciary duty depends on a full consideration of all the facts and circumstances that

will be developed in discovery. Of course, the Court expresses no opinion on whether Plaintiffs

will ultimately be able to prove any breach of fiduciary duty, but the Court does find that Plaintiffs

have plausibly alleged that breach. Therefore, the motion to dismiss on this ground will be denied.

       D.      Have Plaintiffs Stated a Claim for All the Relief Sought in the Complaint?

       Finally, Blue Cross questions whether Plaintiffs are entitled to pursue all the relief

requested in the Complaint. Specifically, Blue Cross argues that Plaintiffs’ claim for “equitable

relief” under ERISA cannot survive where Plaintiffs fail to allege a breach of fiduciary duty and

further argues that Plaintiffs are not entitled to restitution or equitable estoppel. See Doc. No. 7 at

1. Having determined above that Plaintiffs have plausibly alleged a claim for breach of fiduciary

duty the Court will similarly reject Blue Cross’ motion to dismiss any claim for “equitable relief.”

       With respect to Blue Cross’ challenge to Plaintiffs’ potential entitlement to “restitution” or

“equitable estoppel,” the Court will defer consideration of these specific items of relief until a

decision is ripe and necessary. Plaintiffs’ “prayer for relief” in the Complaint in part seeks

“appropriate equitable relief against Defendant, as permitted by law, equity, and the federal

statutory provisions set forth herein, including but not limited to restitution, surcharge, equitable

estoppel, and/or other appropriate remedial relief…” Doc. No. 1 at 24. (emphasis added). Thus, it

is presently unknown what particular relief Plaintiffs will be seeking as the case moves forward

past the pleading stage. Also, whether or not Plaintiffs are entitled to or need any type of relief



                                                      12
may depend on the nature of the claim(s) on which they are successful and the other relief they are

entitled to receive. Accordingly, the Court will deny Blue Cross’ motion to partially dismiss

Plaintiffs’ claims for relief, without prejudice to the arguments being raised again later in the case.

                                               IV.    ORDER

       NOW THEREFORE IT IS ORDERED THAT:

           1. Defendant’s Motions to Dismiss (Doc. No. 7) are DENIED;

           2. This case shall move forward to discovery and further proceedings on the merits

               of Plaintiffs’ claims in the absence of a voluntary resolution of the dispute among

               the parties.

       SO ORDERED ADJUDGED AND DECREED.




                                     Signed:     February 3, 2020
                              2020




                                                          13
